                          UNITED STATES BANKRUPTCY COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE

 In re:                                                                Case No. 19-06473
                                                                       Chapter 11
 JAHRED DANTE CARLISE and                                              Judge Marian F. Harrison
 NATALIE NICOLE CARLISE,                                                    DISCLOSURE STATEMENT
                                                                          DESCRIBING CHAPTER 11 PLAN
                Debtors.




                                                 TABLE OF CONTENTS
I.        INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
          A.   Purpose of This Document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
          B.   Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing . . . . . . 4
               1.      Time and Place of the Confirmation Hearing . . . . . . . . . . . . . . . . . . . . . 5
               2.      Deadline for Voting For or Against the Plan . . . . . . . . . . . . . . . . . . . . . . 5
               3.      Deadline for Objecting to the Confirmation of the Plan . . . . . . . . . . . . . 5
               4.      Identity of Person to Contact for More Information Regarding the Plan. . 5
          C.   Disclaimer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
II.       BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
          A.   Description and History of the Debtors’ Business . . . . . . . . . . . . . . . . . . . . . . . . 6
          B.   Management of the Debtor Before and After the Bankruptcy . . . . . . . . . . . . . . 6
          C.   Events Leading to Chapter 11 Filing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
          D.   Significant Events . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . 7
               1.      Bankruptcy Proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
               2.      Other Legal Proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
               3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers. 7
               4.      Procedures Implemented to Resolve Financial Problems . . . . . . . . . . . . 7
               5.      Current and Historical Financial Conditions . . . . . . . . . . . . . . . . . . . . . 8
III.      SUMMARY OF THE PLAN OF REORGANIZATION . . . . . . . . . . . . . . . . . . . . . . 8
          A.   What Creditors and Interest Holders Will Receive Under the Proposed Plan. . . . 8
          B.   Unclassified Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               1.      Administrative Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               2.      Priority Tax Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
          C.   Classified Claims and Interests . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
               1.      Classes of Secured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
               2.      Classes of Priority Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
               3.      Classes of General Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
               4.      Class(es) of Interest Holders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
          D.   Means of Effectuating the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
               1.      Funding for the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
               2.      Post-Confirmation Management . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
               3.      Disbursing Agent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
          E.   Risk Factors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
          F.   Other Provisions of the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
               1.      Executory Contracts and Unexpired Leases . . . . . . . . . . . . . . . . . . . . . . 13
                       a.      Assumptions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                                                                   1



Case 3:19-bk-06473                Doc 82        Filed 10/02/20 Entered 10/02/20 14:05:50                                 Desc Main
                                               Document      Page 1 of 32
                  b.        Rejections . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
           2.     Changes in Rates Subject to Regulatory Approval . . . . . . . . . . . . . . . . . 14
      `    3.     Retention of Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
      G.   Tax Consequences of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
IV.   CONFIRMATION REQUIREMENTS AND PROCEDURES . . . . . . . . . . . . . . . . 15
      A.   Who May Vote or Object . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
           1.     Who May Object to Confirmation of the Plan . . . . . . . . . . . . . . . . . . . . 16
           2.     Who May Vote to Accept/Reject the Plan . . . . . . . . . . . . . . . . . . . . . . . 16
                  a.        What is an Allowed Claim/Interest . . . . . . . . . . . . . . . . . . . . . . 16
                  b.        What Is an Impaired Claim/Interest . . . . . . . . . . . . . . . . . . . . . . 17
           3.     Who is Not Entitled to Vote . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
           4.     Who Can Vote in More Than One Class . . . . . . . . . . . . . . . . . . . . . . . . . 18
           5.     Votes Necessary to Confirm the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
           6.     Votes Necessary for a Class to Accept the Plan . . . . . . . . . . . . . . . . . . 18
           7.     Treatment of Nonaccepting Classes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
           8.     Request for Confirmation Despite Nonacceptance by Impaired
                  Class(es). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      B.   Liquidation Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      C.   Feasibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
V.    EFFECTS OF CONFIRMATION OF PLAN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      A.   Discharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      B.   Revesting of Property in the Debtors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      C.   Modification of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      D.   Post-Confirmation Status Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
      E.   Quarterly Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
      F.   Post-Confirmation Conversion/Dismissal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
      G.   Final Decree . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
VI.   SUPPORTING DECLARATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      EXHIBIT A - LIST OF ALL ASSETS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      EXHIBIT B – DEBTORS’ CURRENT MONTHLY INCOME AND EXPENSES . . . . 27
      EXHIBIT C – DEBTORS’ POST-CONFIRMATION INCOME & EXPENSES. . . . . .28
      EXHIBIT D - LIST OF GENERAL UNSECURED CLAIMS . . . . . . . . . . . . . . . . . . . 30




                                                               2



Case 3:19-bk-06473            Doc 82        Filed 10/02/20 Entered 10/02/20 14:05:50                                 Desc Main
                                           Document      Page 2 of 32
                                                 I.

                                        INTRODUCTION

       Jahred and Natalie Carlise are the Debtors in a Chapter 11 bankruptcy case. On October

4, 2019, Debtors commenced a voluntary bankruptcy case by filing a Chapter 13 petition under

the United States Bankruptcy Code (“Code”), 11 U.S.C. § 101 et seq. They converted their case

to a Chapter 11 on January 6, 2020. Chapter 11 allows the Debtors, and under some

circumstances, creditors and others parties in interest, to propose a plan of reorganization

(“Plan”). The Plan may provide for the Debtors to reorganize by continuing to operate, to

liquidate by selling assets of the estate, or a combination of both. Debtors are the party proposing

the Plan. THE DOCUMENT YOU ARE READING IS THE DISCLOSURE STATEMENT

FOR THE PROPOSED PLAN.

       This is a reorganization plan. In other words, the Proponents seek to reorganize their

debts and accomplish payments under the Plan by using Debtors’ regular monthly income. The

Effective Date of the proposed Plan is 45 days after confirmation.

A.     Purpose of This Document

       This Disclosure Statement summarizes what is in the Plan, and tells you certain

information relating to the Plan and the process the Court follows in determining whether or not

to confirm the Plan.

       READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO

KNOW ABOUT:

       (1)     WHO CAN VOTE OR OBJECT,

       (2)     WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what your

               claim will receive if the Plan is confirmed), AND HOW THIS TREATMENT

                                                 3



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                  Document      Page 3 of 32
               COMPARES TO WHAT YOUR CLAIM WOULD RECEIVE IN

               LIQUIDATION,

        (3)    THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS

               DURING THE BANKRUPTCY,

        (4)    WHAT THINGS THE COURT WILL LOOK AT TO DECIDE WHETHER

               OR NOT TO CONFIRM THE PLAN,

        (5)    WHAT IS THE EFFECT OF CONFIRMATION, AND

        (6)    WHETHER THIS PLAN IS FEASIBLE.

        This Disclosure Statement cannot tell you everything about your rights. You should

consider consulting your own lawyer to obtain more specific advice on how this Plan will affect

you and what is the best course of action for you.

        Be sure to read the Plan as well as the Disclosure Statement. If there are any

inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.

        The Code requires a Disclosure Statement to contain “adequate information” concerning

the Plan. The Bankruptcy Court (“Court”) has approved this document as an adequate

Disclosure Statement, containing enough information to enable parties affected by the Plan to

make an informed judgment about the Plan. Any party can now solicit votes for or against the

Plan.

B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

        THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS

DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT

YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE



                                                 4



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                  Document      Page 4 of 32
PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTORS AND ON ALL

CREDITORS AND INTEREST HOLDERS IN THIS CASE.

       1.      Time and Place of the Confirmation Hearing

       The hearing where the Court will determine whether or not to confirm the Plan will take

place at a yet to be determined date telephonically on AT&T conference line 888-363-4749,

access code 4511038#. Notice will be given regarding the date and time of this hearing.

       2.      Deadline For Voting For or Against the Plan

       If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot

and return the ballot in the enclosed envelope to:

       Steven L. Lefkovitz

       618 Church St., Ste. 410

       Nashville, TN 37219.

       Your ballot must be timely received or it will not be counted.

       3.      Deadline For Objecting to the Confirmation of the Plan

       Objections to the confirmation of the Plan must be filed with the Court and served upon

Steven L. Lefkovitz, counsel for Debtors, by the date and time set by the Clerk’s office.

       4.      Identity of Person to Contact for More Information Regarding the Plan

       Any interested party desiring further information about the Plan should contact Steven L.

Lefkovitz, (615) 256-8300, 618 Church St., Ste. 410, Nashville, TN 37219.

C.     Disclaimer

       The Debtors have made no separate appraisal of the Debtors’ real and personal property

assets but the Debtors believe that values contained herein are accurate. The Debtors believe this

to be a fair and equitable estimate of the value of their assets as of October 4, 2019. The

                                                  5



Case 3:19-bk-06473       Doc 82     Filed 10/02/20 Entered 10/02/20 14:05:50               Desc Main
                                   Document      Page 5 of 32
information contained in this Disclosure Statement is provided by the Debtors. The Plan

Proponents represent that everything stated in the Disclosure Statement is true to the Proponents’

best knowledge. The Court has not yet determined whether or not the Plan is confirmable and

makes no recommendation as to whether or not you should support or oppose the Plan.

                                                II.

                                        BACKGROUND

A.     Description and History of the Debtors’ Business

       The Debtors are individuals.

       Jahred Carlise is currently employed with Global Inc. as a site engagement liaison.

Natalie Carlise is employed at All Home Health Care as a full time caregiver. Much of their debt

was accrued from student loans. Debtors have a daughter who requires special care. Natalie

Carlise has had to adjust her employment opportunities in order to provide availability and care

for their daughter, which created a struggle with cash flow.

       Since the filing, the Debtors were also hit with the Covid-19 pandemic, which stalled

their income. They also must be careful to protect their daughter who is considered high-risk.

Despite these challenges, they are now both bringing in income and are realizing positive

financial gains.

B.     Management of the Debtors Before and After the Bankruptcy

       The Debtors managed their own affairs prior to the bankruptcy and will continue to

manage their affairs after the bankruptcy.

C.     Events Leading to Chapter 11 Filing

       Here is a brief summary of the circumstances that led to the filing of this Chapter 11 case:



                                                6



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50            Desc Main
                                  Document      Page 6 of 32
The primary reason the Debtors had to file was because of income loss and a mortgage loan

modification that took longer than expected. The Debtors filed a Chapter 13, but believed they

were over the debt limits due to student loans.

        The loss of income created a situation where the Debtors were no longer able to service

the existing debt obligations. Debtors filed this bankruptcy in order to reorganize their debts and

also give them time to create a steady income stream.

D.      Significant Events During the Bankruptcy

        1.     Bankruptcy Proceedings

        The following is a chronological list of significant events which have occurred during

this case:

        An Order Granting Debtors’ Motion to Convert to Chapter 11 from Chapter 13 was

signed January 6, 2020.

        An Agreed Order Resolving US Trustee’s Motion to Dismiss Case was entered May 28,

2020. The Order set deadlines for filing a disclosure statement and plan.

        The Court has approved the employment of the following professionals: Steven L.

Lefkovitz, counsel for Debtors.

        2.     Other Legal Proceedings


        The Debtors are not involved in any non-bankruptcy legal proceedings.

        3.     Actual and Projected Recovery of Preferential or Fraudulent Transfers

        There is no projected recovery of preferential or fraudulent transfers in this case.

        4.     Procedures Implemented to Resolve Financial Problems

        To attempt to fix the problems that led to the bankruptcy filing, Debtors have

implemented the following procedures: The Debtors have regular, steady employment. Their
                                                  7



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                   Document      Page 7 of 32
steady paychecks and rental income will provide the necessary income to successfully fund their

plan.

        5.     Current and Historical Financial Conditions

        The identity and fair market value of the estate’s assets are listed in Exhibit A. See also

the Debtors’ financial history set forth in the monthly operating reports.

                                                III.

                    SUMMARY OF THE PLAN OF REORGANIZATION

A.      What Creditors and Interest Holders Will Receive Under The Proposed Plan

        As required by the Bankruptcy Code, the Plan classifies claims and interests in various

classes according to their right to priority. The Plan states whether each class of claims or

interests is impaired or unimpaired. The Plan provides the treatment each class will receive.

B.      Unclassified Claims

        Certain types of claims are not placed into voting classes; instead they are unclassified.

They are not considered impaired and they do not vote on the Plan because they are

automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,

the Proponent has not placed the following claims in a class.

        1.     Administrative Expenses

        Administrative expenses are claims for costs or expenses of administering the Debtors’

Chapter 11 case which are allowed under Code section 507(a)(1). The Code requires that all

administrative claims be paid on the Effective Date of the Plan, unless a particular claimant

agrees to a different treatment.

        There are no administrative claims under the plan except for any quarterly fees owed by

the Debtors that may become due between now and the confirmation of the case. Debtors

                                                  8



Case 3:19-bk-06473       Doc 82     Filed 10/02/20 Entered 10/02/20 14:05:50             Desc Main
                                   Document      Page 8 of 32
estimate that two more quarters of fees will become due before the case can be confirmed and

close. Additionally there may be unpaid attorney’s fees for Steven L. Lefkovitz, Counsel for the

Debtors-in-possession, which are subject to the approval of the Court. These fees would not be

due on the effective date and Counsel for the Debtors will agree to defer payments in a mutually

agreed upon payment plan.

        2.     Priority Tax Claims

        Priority tax claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires that each holder of such a 507(a)(8) priority tax

claim receive the present value of such claim in deferred cash payments, over a period not

exceeding five years from the date of filing for relief in this case.

        There are no Section 507(a)(8) priority tax claims under the Plan.

C.      Classified Claims and Interests

        1.     Classes of Secured Claims

        Secured claims are claims secured by liens on property of the estate. The following chart

lists all classes containing Debtor’s secured pre-petition claims and their treatment under this

Plan:




                                                   9



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50             Desc Main
                                   Document      Page 9 of 32
 CLASS         DESCRIPTION                INSIDERS      IMPAIRED                    TREATMENT
                                           (Y/N)           (Y/N)

         Secured claim of:                                              •   Pymt            = Monthly
  3-A                                        N          Y, Claims
          • Name = Lakeview Loan
            Servicing                                   in this class       interval
          • Collateral description =                                                        = $1,188.92+
                                                                        •   Pymt
                                                        are entitled                        $279.53 pro
            1505 23rd Ave. N.                                                               rata arrears and
                                                                            amt/interval
            Nashville, TN 37208                         to vote on                          gap pmts for 60
          • Collateral value =                                                              mos.
            $161,100.00                                  the plan.
                                                                        •   Begin date      = Dec. 1, 2020
          • Priority of security int. =
            First                                                       •   End date        = Contract
          • Principal owed =                                            •   Interest rate   = 4.25%
            $169,652.70 plus
                                                                        •   Total           = Contract
            accrued interest and
            attorney fees                                                   payout
          • Total claim amount =                                        •   Treatment       = Retained
            $169,652.70
          • Pre-petition arrears:                                           of Lien         until
            $3,693.79                                                                       completion of
          • Gap Payments:
            $13,078.12 thru 12/2020                                                         payments

         Secured claim of:                                              •   Pymt            = Monthly
   3-B                                       N          Y, Claims
          • Name = Capital One                                              interval
            Auto                                        in this class   •   Pymt            = $325.00
                                                                            amt/interval
          • Collateral description =
                                                        are entitled    •   Begin date      = Dec. 1, 2020
            2014 Honda Odyssey                                          •   End date        = Nov. 1, 2025
          • Collateral value =                          to vote on      •   Interest rate   = 3.25%
            $17,700.00                                                  •   Total
          • Priority of security int. =                  the plan.          payout          = $19,500.00
            First                                                       •   Treatment
                                                                                            = Retained
          • Principal owed =                                                of Lien
                                                                                            until
            $23,769.67                                                                      completion of
          • Total claim amount =                                                            payments
            $23,769.67
          • Total Unsecured amount
            = $6,069.67




                                                   10



Case 3:19-bk-06473       Doc 82     Filed 10/02/20 Entered 10/02/20 14:05:50                        Desc Main
                                   Document     Page 10 of 32
              Secured claim of:                                         •   Pymt            = Monthly
   3-C                                         N        Y, Claims
               • Name = Capital One                                         interval
                 Bank                                   in this class   •   Pymt
                                                                                            = $524.00 for
                                                                            amt/interval
               • Collateral description =                                                   60 mos.
                 2015 Ford F-150                        are entitled
                                                                        •   Begin date      = Dec. 1, 2020
               • Collateral value =                     to vote on      •   End date        = Nov. 1, 2025
                 $24,950.00                                             •   Interest rate   = 3.25%
               • Priority of security int. =             the plan.      •   Total
                                                                            payout          = $31,440.00
                 First
               • Principal owed =                                       •   Treatment       = Retained
                                                                            of Lien         until
                 $28,982.21
                                                                                            completion of
               • Total claim amount =                                                       payments
                 $28,982.21



         2.        Classes of Priority Unsecured Claims

         Certain priority claims that are referred to in Code Sections 507(a)(1), (4), (5), (6), and

(7) are required to be placed in classes. These types of claims are entitled to priority treatment as

follows: the Code requires that each holder of such a claim receive cash on the Effective Date

equal to the allowed amount of such claim. However, a class of unsecured priority claim holders

may vote to accept deferred cash payments of a value, as of the Effective Date, equal to the

allowed amount of such claims.

         There are no Sections 507(a)(1), (4), (5), (6), and (7) priority unsecured claims under this

Plan.

         3.        Class of General Unsecured Claims

         General unsecured claims are unsecured claims not entitled to priority under Code

Section 507(a). The following chart identifies this Plan’s treatment of the class containing all of

Debtors’ general unsecured claims:




                                                   11



Case 3:19-bk-06473            Doc 82     Filed 10/02/20 Entered 10/02/20 14:05:50               Desc Main
                                        Document     Page 11 of 32
 CLASS#                  DESCRIPTION           IMPAIRED                        TREATMENT
                                                   (Y/N)
                General unsecured              Y, Claims in     •   Pymt interval          = Monthly
     4-A                                       this class are   •   Pymt amt/interval      = $50.00
                claims
                                                 entitled to    •   Begin date             = Dec. 1, 2020
                • Total amount of claims =      vote on the                                = Nov. 1,
                        $205,273.96                plan.        •   End date               2025

                                                                •   Interest rate          = 0.00%
                                                                •   Total payout           = $3,000.00

           Monthly payments shall be made on a pro rata basis based on the value of each unsecured

claim. Any plan payments returned to the Debtors by unsecured creditors shall become property

of the reorganized Debtors.

           If any creditors are determined to have non-dischargeable claims, those claims shall be

paid pro rata as part of the general unsecured pool. Debtors shall be required to make additional

arrangements to pay the balance of the debts after the 60 months of unsecured payments are

made.

           4.       Class(es) of Interest Holders

           Interest holders are the parties who hold ownership interest (i.e., equity interest) in the

Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the

Debtor are interest holders. If the Debtor is a partnership, the interest holders include both

general and limited partners. If the Debtor is an individual, the Debtor is the interest holder.

           The Debtors are individuals in this case.

D.         Means of Effectuating the Plan

           1.       Funding for the Plan

           The ongoing Plan payments will be funded by the following: Wife’s employment with

All Home Health Care, Husband’s employment with Global, Inc., and rental income.
                                                      12



Case 3:19-bk-06473           Doc 82     Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                       Document     Page 12 of 32
       2.      Post-confirmation Management

       The Debtors shall be responsible for post-confirmation management.

       3.      Disbursing Agent

       Debtors shall act as the disbursing agents for the purpose of making all distributions

provided for under the Plan. The Disbursing Agents shall serve without bond and shall receive

no compensation for distribution services rendered and expenses incurred pursuant to the Plan.

E.     Risk Factors

       The proposed Plan has the following risks: The Plan, due to its nature of being funded

over time, maintains a possibility of default if Debtors are unable to realize their current

projected level of monthly income.

F.     Other Provisions of the Plan

       1.      Executory Contracts and Unexpired Leases

       a.      Assumptions

       The following are the unexpired leases and executory contracts to be assumed as

obligations of the reorganized Debtors under this Plan:

               (i)     Bill Dorris and Associates for a residential lease;

               (ii)    Sprint for a cell phone contract.

       On the Effective Date, each of the unexpired leases and executory contracts listed above

shall be assumed as obligations of the reorganized Debtors. The Order of the Court confirming

the Plan shall constitute an Order approving the assumption of each lease and contract listed

above. If you are a party to a lease or contract to be assumed and you object to the assumption of

your lease or contract, you must file and serve your objection to the Plan within the deadline for



                                                 13



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50               Desc Main
                                  Document     Page 13 of 32
objecting to the confirmation of the Plan. See Section {I.B.3.} of this document for the specific

date.

        b.     Rejections

        On the Effective Date, the following executory contracts and unexpired leases will be

rejected:

        (i)    All executory contracts and leases not explicitly assumed above.

        The order confirming the Plan shall constitute an Order approving the rejection of the

lease or contract. If you are a party to a contract or lease to be rejected and you object to the

rejection of your contract or lease, you must file and serve your objection to the Plan within the

deadline for objecting to the confirmation of the Plan.

        THE BAR DATE FOR FILING A PROOF OF CLAIM WAS MAY 6, 2020. Any claim

based on the rejection of a contract or lease will be barred unless the claim is made within thirty

(30) days of the order confirming the Chapter 11 Plan.

        2.     Changes in Rates Subject to Regulatory Commission Approval

        The Debtors are not subject to governmental regulatory commission approval of its rates.

        3.     Retention of Jurisdiction.

        The Court shall retain jurisdiction for purposes of granting a discharge to Debtors,

determining any and all objections to the amounts of claims, applications for compensation and

expenses, to enforce the provisions of the Plan, to correct any defect, cure any omissions or

reconcile any inconsistency in the Plan, and to determine such other matters as may be provided

for in the Order of the Court confirming the Plan.




                                                  14



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50               Desc Main
                                  Document     Page 14 of 32
G.      Tax Consequences of Plan

        CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN

MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN

ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible

tax consequences is intended solely for the purpose of alerting readers about possible tax issues

this Plan may present to the Debtors. The Proponent CANNOT and DOES NOT represent that

the tax consequences contained below are the only tax consequences of the Plan because the Tax

Code embodies many complicated rules which make it difficult to state completely and

accurately all the tax implications of any action.

        The Debtors are unaware of any tax consequences which the Plan will have on the

Debtors’ tax liability.

                                                IV.

                 CONFIRMATION REQUIREMENTS AND PROCEDURES

        PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OR THIS PLAN

SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following

discussion is intended solely for the purpose of alerting readers about basic confirmation issues,

which they may wish to consider, as well as certain deadlines for filing claims. The proponent

CANNOT and DOES NOT represent that the discussion contained below is a complete summary

of the law on this topic.

        Many requirements must be met before the Court can confirm a Plan. Some of the

requirements include that the Plan must be proposed in good faith, acceptance of the Plan,

whether the Plan pays creditors at least as much as creditors would receive in a Chapter 7

                                                 15



Case 3:19-bk-06473          Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50          Desc Main
                                     Document     Page 15 of 32
liquidation, and whether the Plan is feasible. These requirements are not the only requirements

for confirmation.

A.     Who May Vote or Object

       1.      Who May Object to Confirmation of the Plan

       Any party in interest may object to the confirmation of the Plan, but as explained below

not everyone is entitled to vote to accept or reject the Plan.

       2.      Who May Vote to Accept/Reject the Plan

       A creditor or interest holder has a right to vote for or against the Plan if that creditor or

interest holder has a claim which is both (1) allowed or allowed for voting purposes and (2)

classified in an impaired class.

               a.      What Is an Allowed Claim/Interest

       As noted above, a creditor or interest holder must first have an allowed claim or interest

to have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party

in interest brings a motion objecting to the claim. When an objection to a claim or interest is

filed, the creditor or interest holder holding the claim or interest cannot vote unless the Court,

after notice and hearing, either overrules the objection or allows the claim or interest for voting

purposes.

       THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE WAS MAY 6,

2020. A creditor or interest holder may have an allowed claim or interest even if a proof of claim

or interest was not timely filed. A claim is ordinarily deemed allowed if (1) it is scheduled on

the Debtors’ schedules and such claim is not scheduled as disputed, contingent, or unliquidated,

and (2) no party in interest has objected to the claim. An interest is deemed allowed if it is

scheduled and no party in interest has objected to the interest.

                                                  16



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50               Desc Main
                                   Document     Page 16 of 32
               b.      What Is an Impaired Claim/Interest

       As noted above, an allowed claim or interest only has the right to vote if it is in a class

that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or

contractual rights of the members of that class. For example, a class comprised of general

unsecured claims is impaired if the Plan fails to pay the members of that class 100% of what they

are owed.

       In this case, the Proponents believe that classes 3 and 4 are impaired and that holders of

claims in each of these classes are therefore entitled to vote to accept or reject the Plan. The

Proponent believes that all other classes are unimpaired and that holders of claims in each of

these classes therefore do not have the right to vote to accept or reject the Plan. Parties who

dispute the Proponents’ characterization of their claim or interest as being impaired or

unimpaired may file an objection to the Plan contending that the Proponents have incorrectly

characterized the class.

       3.      Who is Not Entitled to Vote

       The following four types of claims are not entitled to vote: (1) claims that have been

disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code

sections 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any

value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes

are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code sections

507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in classes

and they are required to receive certain treatment specified by the Code. Claims in classes that do

not receive or retain any value under the Plan do not vote because such classes are deemed to

have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE,

                                                  17



Case 3:19-bk-06473         Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                    Document     Page 17 of 32
YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE

PLAN.

        4.     Who Can Vote in More Than One Class

        A creditor whose claim has been allowed in part as a secured claim and in part as an

unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for

the secured part of the claim and another ballot for the unsecured claim.

        5.     Votes Necessary to Confirm the Plan

        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one

impaired class has accepted the Plan without counting the votes of any insiders within that class,

and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be

confirmed by “cramdown” on non-accepting classes, as discussed later in Section {IV.A.8.}.

        6.     Votes Necessary for a Class to Accept the Plan

        A class of claims is considered to have accepted the Plan when more than one-half (1/2)

in number and at least two-thirds (2/3) in dollar amount of the claims which actually voted, voted

in favor of the Plan. A class of interests is considered to have accepted the Plan when at least

two-thirds (2/3) in amount of the interest-holders of such class which actually voted, voted to

accept the Plan.

        7.     Treatment of Nonaccepting Classes

        As noted above, even if all impaired classes do not accept the proposed Plan, the Court

may nonetheless confirm the Plan if the nonaccepting classes are treated in the manner required

by the Code. The process by which nonaccepting classes are forced to be bound by the terms of

the Plan is commonly referred to as “cramdown.” The Code allows the Plan to be “crammed

down” on nonaccepting classes of claims or interests if it meets all consensual requirements

                                                 18



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                  Document     Page 18 of 32
except the voting requirements of 1129(a)(8) and if the Plan does not “discriminate unfairly” and

is “fair and equitable” toward each impaired class that has not voted to accept the Plan as

referred to in 11 U.S.C. § 1129(b) and applicable case law.

        8.      Request for Confirmation Despite Nonacceptance by Impaired Class(es)

        The party proposing this Plan will ask the Court to confirm this Plan by cramdown on

impaired classes 3 and 4 if any of these classes do not vote to accept the Plan.

        Please note that the proposed Plan treatment described by this Disclosure Statement

cannot be crammed down on the following classes: All classes other than 3 and 4. AS A

RESULT, IF ANY OF THESE CLASSES DOES NOT VOTE TO ACCEPT THE PLAN, THE

PLAN WILL NOT BE CONFIRMED.

B.      Liquidation Analysis

        Another confirmation requirement is the “Best Interest Test”, which requires a liquidation

analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and

that claimant or interest holder does not vote to accept the Plan, then that claimant or interest

holder must receive or retain under the Plan property of a value not less than the amount that such

holder would receive or retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy

Code.

        In a Chapter 7 case, the Debtor’s assets are usually sold by a Chapter 7 trustee. Secured

creditors are paid first from the sales proceeds of properties on which the secured creditor has a

lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining

sales proceeds, according to their rights to priority. Unsecured creditors with the same priority

share in proportion to the amount of their allowed claim in relationship to the amount of total



                                                  19



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50               Desc Main
                                   Document     Page 19 of 32
allowed unsecured claims. Finally, interest holders receive the balance that remains after all

creditors are paid, if any.

        For the Court to be able to confirm this Plan, the Court must find that all creditors and

interest holders who do not accept the Plan will receive at least as much under the Plan as such

holders would receive under a Chapter 7 liquidation. The Plan Proponent maintains that this

requirement is met here for the following reasons: Creditors will receive at least as much as they

would in a Chapter 7 liquidation case.

        Below is a demonstration, in balance sheet format, that all creditors and interest holders

will receive at least as much under the Plan as such creditor or interest holder would receive under

a Chapter 7 liquidation.

 ASSETS VALUE AT LIQUIDATION VALUES:
 CURRENT ASSETS
 a. Cash on hand                                                              $ 3,888.92
     TOTAL CURRENT ASSETS                                                     $ 3,888.92
 FIXED ASSETS
 a. Household goods, Jewelry, Hobby Equipment                                 $ 1,120.00
 b. 401k/Security Deposit                                                     $ 2,709.91
 c. Automobiles                                                               $ 42,650.00
 d. Real Property                                                             $ 161,100.00
     TOTAL FIXED ASSETS                                                       $ 207,579.91

 TOTAL ASSETS AT LIQUIDATION VALUE                                            $ 207,968.83
 Less:
 Secured creditor’s recovery                                                  $ 216,334.91
 Less:
 Chapter 7 trustee fees and expenses                                          $ 4,000.00
 Less:
 Chapter 11 administrative expenses                                           $ 0.00
 Less:
 Priority claims,                                                             $ 0.00
 excluding administrative expense claims
 Less:
 Debtor’s claimed exemptions                                                  $ 6,819.51
                                                  20



Case 3:19-bk-06473            Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50           Desc Main
                                       Document     Page 20 of 32
     (1) Balance for unsecured claims
                                                                                           $ 0.00
     (2) Total amount of unsecured claims
                                                                                           $ 205,273.96


ESTIMATED % OF THEIR CLAIMS WHICH UNSECURED CREDITORS WOULD
RECEIVE OR RETAIN IN A CH. 7 LIQUIDATION: = 0%
ESTIMATED % OF THEIR CLAIMS WHICH UNSECURED CREDITORS WILL
RECEIVE OR RETAIN UNDER THIS PLAN: = 1 %
1/        Note: The deficiency portion of a secured recourse claim must be added to the total amount of
          unsecured claims.
2/        Note: If this percentage is greater than the amount to be paid to the unsecured creditors on a
          “present value basis” under the Plan, the Plan is not confirmable unless Proponent obtains
          acceptance by every creditor in the general unsecured class.


          C.       Feasibility

          Another requirement for confirmation involves the feasibility of the Plan, which means

that confirmation of the Plan is not likely to be followed by the liquidation, or the need for further

financial reorganization, of the Debtor or any successor to the Debtor under the Plan, unless such

liquidation or reorganization is proposed in the Plan.

          There are at least two important aspects of a feasibility analysis. The first aspect considers

whether the Debtors will have enough cash on hand on the Effective Date of the Plan to pay all

the claims and expenses which are entitled to be paid on such date. The Plan Proponent maintains

that this aspect of feasibility is satisfied as illustrated here:


 Cash Debtor will have on hand by Effective Date                                                $ 7,388.92
 To Pay: Administrative claims                                                                  - 0.00
 To Pay: Statutory costs & charges                                                              - 0.00
 To Pay: Other Plan Payments due                                                                - 0.00
     on Effective Date
 Balance after paying these amounts…............                                                $ 7,388.92


                                                          21



Case 3:19-bk-06473             Doc 82      Filed 10/02/20 Entered 10/02/20 14:05:50                        Desc Main
                                          Document     Page 21 of 32
The sources of the cash Debtors will have on hand by the Effective Date, as shown above are:

 $ 3,888.92          Cash in DIP Account now

 + 3,500.00          Additional cash DIP will accumulate from
                     net earnings between now and Effective Date

 + 0.00              Borrowing

 + 0.00              Capital Contributions

 + 0.00              Other

 $ 7,388.92          Total


       The second aspect considers whether the Proponent will have enough cash over the life of

the Plan to make the required Plan payments.

       The Proponent has provided financial statements which include both historical and

projected financial information. Please refer to the monthly operating reports and the summary of

their income and expenses since the pendency of this case in Exhibit B for the relevant financial

statements. YOU ARE ADVISED TO CONSULT WITH YOUR ACCOUNTANT OR

FINANCIAL ADVISOR IF YOU HAVE ANY QUESTIONS PERTAINING TO THESE

FINANCIAL STATEMENTS.

       In summary, the Plan proposes to pay $2,370.00 each month. Debtors’ financial

projections demonstrate that Debtors’ will receive approximately $2,370.00 per month in net

income after necessary living expenses and post-confirmation taxes have been paid. The final

Plan payment is expected to be paid in the winter of 2025 for debts not classified as long-term.

Debtors’ actual current income and expenses during the pendency of the case are attached below

in Exhibit B. Debtors show a monthly net profit of approximately $255.27. However, the
                                                22



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50            Desc Main
                                   Document     Page 22 of 32
Debtors’ projected income and expenses are attached as Exhibit C. The Plan Proponents contend

that Debtors’ financial projections are feasible.

                                                    V.
                           EFFECT OF CONFIRMATION OF PLAN
   A.      Discharge

        Pursuant to 11 U.S.C. §1141(d)(5), in a case in which the Debtors are individuals,

Confirmation of the Plan does not discharge any debt provided for in the Plan until the Court grants

a discharge on completion of all payments under the Plan. However, §1141(d)(5)(B) provides that

at any time after the Confirmation of the Plan, and after notice and a hearing, the Court may grant

a discharge to the Debtors before completing all payments under the Plan if (1) the value, as of the

Effective Date of the Plan, of property actually distributed under the Plan on account of each

Allowed Unsecured Claim is not less than the amount that would have been paid on such Claim if

the estate of the Debtors had been liquidated under Chapter 7 on such date, and (2) modification of

the Plan under Section 1127 is not practicable. To determine the amount that would have been paid

if the estate of the Debtors had been liquidated under Chapter 7 on the Effective Date of the Plan,

please refer to the liquidation analysis contained in the Disclosure Statement.

   B.      Revesting of Property in the Debtor

        Except as provided elsewhere in the Plan, the confirmation of the Plan revests all of the

property of the estate in the Debtors.

   C.      Modification of Plan

        The Proponent of the Plan may modify the Plan at any time before confirmation.

However, the Court may require a new disclosure statement and/or revoting on the Plan.

        The Proponent of the Plan may also seek to modify the Plan at any time after confirmation

only if (1) the Plan has not been substantially consummated and (2) the Court authorizes the
                                                    23



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50             Desc Main
                                   Document     Page 23 of 32
proposed modifications after notice and a hearing.

   D.        Post-Confirmation Status Report

        The Debtors shall furnish post-confirmation quarterly reports by the 15th of the month

following the end of the quarter to the United States Trustee’s office and to any creditors

requesting same in writing from the Debtors’ counsel. This obligation of the Debtors shall

continue after the Final Decree is entered in this matter until all Plan payments have been

completed.

   E.        Quarterly Fees

        Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) to date of confirmation shall be paid

to the United States Trustee on or before the effective date of the plan. Quarterly fees accruing

under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the United States Trustee in

accordance with 28 U.S.C. § 1930(a)(6) until entry of a final decree, or entry of an order of

dismissal or conversion to chapter 7.

   F.        Post-Confirmation Conversion/Dismissal

        A creditor or party in interest may bring a motion to convert or dismiss the case under §

1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court

orders, the case converted to Chapter 7 after the Plan is confirmed, then all property that had been

property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will revest

in the Chapter 7, estate. The automatic stay will be reimposed upon the revested property, but

only to the extent that relief from stay was not previously authorized by the Court during this

case.

        The order confirming the Plan may also be revoked under very limited circumstances. The

Court may revoke the order if the order of confirmation was procured by fraud and if the party in

                                                  24



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50              Desc Main
                                   Document     Page 24 of 32
interest brings an adversary proceeding to revoke confirmation within 180 days after the entry of

the order of confirmation.

   G.      Final Decree

        Once the estate has been fully administered as referred to in Bankruptcy Rule 3022, the

Plan Proponent, or other party as the Court shall designate in the Plan Confirmation Order, shall

File a motion with the Court to obtain a final decree to close the case.


Date: October 2, 2020.




                                                      /s/ Steven L. Lefkovitz, No. 5953
                                                      STEVEN L. LEFKOVITZ
                                                      Counsel to the Debtor
                                                      618 Church Street, Suite 410
                                                      Nashville, TN 37219
                                                      (615) 256-8300 fax (615) 255-4516
                                                      Email slefkovitz@lefkovitz.com




                                                 25



Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50            Desc Main
                                   Document     Page 25 of 32
                                             VI.
                                SUPPORTING DECLARATIONS
                           EXHIBIT A – LIST OF ALL ASSETS


  Market Value    Secured Value         Equity       Description
   $161,100.00          $169,652.70          $0.00   1505 23rd Ave N., Nashville, TN
    $17,700.00           $17,700.00          $0.00   2014 Honda Odyssey
    $24,950.00           $28,982.21          $0.00   2015 Ford F-150
       $360.00                $0.00        $360.00   Household goods and furnishings
       $760.00                $0.00        $760.00   Clothing/Costume Jewelry/Pet
     $3,888.92                $0.00      $3,888.92   Cash on hand in DIP account
     $1,959.91                $0.00      $1,959.91   401K
       $750.00                $0.00        $750.00   Security Deposit


    $211,468.83           $216,334.91    $7,718.83   Totals

  Liquidation Value of Estate

 Net Value of Estate                     $7,718.83
 Less Homestead Exemption                    $0.00
 Less Personal Property Exemption        $6,819.51
 Less Trustee                            $4,000.00
 Fees
 Less Priority Creditors                     $0.00

 Amount Available for Unsecured             $0.00
 Creditors




                                             26



Case 3:19-bk-06473      Doc 82     Filed 10/02/20 Entered 10/02/20 14:05:50            Desc Main
                                  Document     Page 26 of 32
  EXHIBIT B – DEBTORS’ INCOME & EXPENSES DURING PENDANCY OF THE
                          BANKRUPTCY CASE



                                   Jan-20          Feb-20          Mar-20       Apr-20
          Income                  $8,937.14       $2,591.45      $13,962.75    $9,074.10
          Expense                 $6,286.40       $6,237.94       $9,372.56    $8,399.85
          Profit                  $2,650.74      ($3,646.49)      $4,590.19     $674.25


                       May-20       Jun-20         Jul-20          Aug-20
          Income     $17,198.96    $7,966.86     $12,168.85       $6,973.99
          Expense    $11,905.89   $12,302.53     $10,339.83      $11,986.93
          Profit      $5,293.07   ($4,335.67)     $1,829.02      ($5,012.94)


                                                      Average
                                                     $9,859.26
                                                     $9,603.99
                                                      $255.27




                                                27



Case 3:19-bk-06473    Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50                   Desc Main
                               Document     Page 27 of 32
    EXHIBIT C – DEBTORS’ POST-CONFIRMATION INCOME AND EXPENSES



                            MONTHLY FAMILY BUDGET

                                                                 Current Budget
  Date of Budget:                                                  10/2/2020

EXPENSES
Rent/Mortgage Payment:                                            $    1,500.00
Utilities:
   Electric:                          $     300.00
   Water:                             $     100.00
   Heat:                               $     0.00
   Telephone/Internet:                 $    65.00
   Other: Cell Phone                  $     206.00
   Total Utilities:                    $   671.00                   $ 671.00
Food:                                                             $ 1,100.00
Clothing/Laundry:                                                 $    200.00
Personal care products:                                           $    200.00
Recreation:                                                        $    56.00
Medical & Dental Expenses:                                        $    150.00
Transportation:                                                   $    550.00
Insurance (not deducted from
wages):
   Auto:                              $    180.00
   Life:                               $       -
   Home:                               $       -
   Renters:                            $       -
   Other:                              $       -
   Total Insurance:                                               $     180.00

Taxes (not deducted from
wages):                                                            $         -
Home Maintenance:                                                  $    50.00
Other:                                                             $         -
Other: Pet Expenses                                               $      60.00
Other:                                                             $         -

TOTAL MONTHLY
EXPENSES:                                                         $ 4,717.00




                                                 28



Case 3:19-bk-06473         Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50     Desc Main
                                    Document     Page 28 of 32
INCOME                                                         Current Budget*
Debtor's Gross Income:                                           $ 7,088.00
Spouse's Gross Income:                                           $ 500.00
Payroll Deductions:                    Jahred        Natalie
  Payroll Taxes:                     $ 689.00        $ 60.00
  401(k) contributions:             $     212.00      0.00
  Other: Insurance                  $     440.00      0.00
  Other: Life, FSA, Disability       $     0.00       0.00
  Total Payroll Deductions:          $ 1,341.00      $60.00     $     1,401.00
Other Regular Income:
  Support Alimony:                   $      -
  Pension/SS/VA:                     $      -
  Other: Rent                        $ 900.00
  Total Other Regular Income:                                       $ 900.00

TOTAL MONTHLY INCOME:                                             $ 7,087.00

SUMMARY:
Total Monthly Income (from
above):                                                          $ 7,087.00
minus Total Monthly Expenses (from page 1):                      $ (4,717.00)
Equals Monthly Surplus:                                          $ 2,370.00



Dividend to Unsecured Creditors
(%)                                                                   1%




                                                29



Case 3:19-bk-06473       Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50      Desc Main
                                  Document     Page 29 of 32
                      EXHIBIT D - LIST OF GENERAL UNSECURED CLAIMS


                                                                               TOTAL
                                                                               PAYOUT
                          SCHEDULED                                            OVER 60
 CREDITOR                 AMT               POC AMT        %       PAYMENT     MONTHS
 Capital One Auto                             $6,069.67 0.029569       $1.01         $60.70
 Capital One Bank                             $3,597.16 0.017524       $0.60         $35.97
 Capital One Bank                            $11,876.39 0.057856       $1.98        $118.76
 Citibank, NA                                 $1,173.43 0.005716       $0.20         $11.73
 Credit First                      $1,039               0.005062       $0.17         $10.39
 CW Nexus Credit Card                         $1,925.79 0.009382       $0.32         $19.26
 Discover                                     $1,842.97 0.008978       $0.31         $18.43
 Discover                                      $727.60 0.003545        $0.12          $7.28
 First Financial Invest                       $3,273.05 0.015945       $0.55         $32.73
 Harpeth Financial                             $827.66 0.004032        $0.14          $8.28
 Harpeth Financial                            $5,232.43  0.02549       $0.87         $52.32
 Jefferson Capital Sys                         $940.22   0.00458       $0.16          $9.40
 Jefferson Capital Sys                         $308.86 0.001505        $0.05          $3.09
 Jefferson Capital Sys                        $3,371.06 0.016422       $0.56         $33.71
 Jefferson Capital Sys                        $1,382.08 0.006733       $0.23         $13.82
 LVNV Funding                                 $1,883.03 0.009173       $0.31         $18.83
 LVNV Funding                                  $322.41 0.001571        $0.05          $3.22
 LVNV Funding                                 $3,086.37 0.015035       $0.51         $30.86
 LVNV Funding                                 $4,188.81 0.020406       $0.70         $41.89
 LVNV Funding                                 $2,172.99 0.010586       $0.36         $21.73
 Mariner Finance                              $1,840.25 0.008965       $0.31         $18.40
 Merrick Bank                                 $2,081.60 0.010141       $0.35         $20.82
 Midland Credit Mgmt                          $1,777.78 0.008661       $0.30         $17.78
 Midland Credit Mgmt                          $4,143.22 0.020184       $0.69         $41.43
 Midland Credit Mgmt                          $4,277.40 0.020838       $0.71         $42.77
 Midland Credit Mgmt                          $1,904.57 0.009278       $0.32         $19.05
 Midland Credit Mgmt                          $3,049.56 0.014856       $0.51         $30.50
 Navient CFC                                 $15,173.36 0.073918       $2.53        $151.73
 Navient PC Trust                             $4,054.79 0.019753       $0.68         $40.55
 Navient PC Trust                             $9,456.40 0.046067       $1.58         $94.56
 Navient PC Trust                             $9,202.75 0.044832       $1.53         $92.03
 Navient PC Trust                             $4,990.58 0.024312       $0.83         $49.91
 Navient PC Trust                            $41,320.48 0.201294       $6.89        $413.20
 Navient PC Trust                             $4,430.80 0.021585       $0.74         $44.31
 Portfolio Recovery                           $3,807.12 0.018547       $0.63         $38.07
 SYNCB/Gap                         $3,079               0.014999       $0.51         $30.79



                                                      30
Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50     Desc Main
                                   Document     Page 30 of 32
 SYNCB/Walmart                     $1,420               0.006918     $0.24          $14.20
 Tennessee Quick Cash                         $1,056.65 0.005148     $0.18          $10.57
 VL Funding c/o Navient                       $3,599.72 0.017536     $0.60          $36.00
 VL Funding c/o Navient                      $29,366.95 0.143062     $4.89        $293.67
                                   $5,538   $199,735.96   1.0000    $34.21       $2,052.74


                          TOTAL             $205,273.96




                                                     31
Case 3:19-bk-06473        Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50   Desc Main
                                   Document     Page 31 of 32
Case 3:19-bk-06473   Doc 82    Filed 10/02/20 Entered 10/02/20 14:05:50   Desc Main
                              Document     Page 32 of 32
